DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/24/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 12/6/2019 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 101 abstract idea rejections.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a confirmation degree calculation unit, a confirmation control unit, a first cost calculation unit, a second cost calculation unit, a setting unit, in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18, and 19 recite the limitation, “that performs the confirmation by contents….”.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “on a basis of relationship between a first cost required in a case where execution of a predetermined task has been a mistake and a second cost that is allowed by a user for the predetermined task that has been executed by mistake, calculating a confirmation degree of confirming the user as to whether or not to execute the predetermined task; and performing the confirmation by contents corresponding to the degree”.
The limitations of calculating a confirmation degree … performing the confirmation …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person and determine whether or not to ask the other person for confirmation. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding the dependent claims, Claim 2 recites a type of a task and arguments; Claim 3 recites properties of the user; Claim 4 recites similarity of a combination of a type of a task and arguments; Claim 5 recites tendencies of reactions; Claim 6 recites amount of money information; Claim 7 recites changes in amount of money; Claim 8 recites a reaction of the user; Claim 9 recites differing the confirmations; Claim 10 recites differing the methods; Claim 11 recites an upper limit of a cost; Claim 12 recites accuracy of input; Claim 13 recites a noise level; Claim 14 recites a fatigue degree; Claim 15 recites behavior of the user; Claim 16 recites a threshold value; and Claim 17 recites presenting a message with a factor.

  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological Claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Regarding claim 19, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 19 is drawn to a "program" per se as recited in the preamble and as such is non-statutory subject matter. See MPEP § 2106.03. 
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. The claimed computer program itself is a computer code. Thus, Claim 19 is rejected under 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1), and further in view of KHAN2 (US 2018/0068657 A1).


REGARDING CLAIM 1, KHAN discloses an information processing device comprising:
a confirmation degree calculation unit that, on a basis of relationship between a first cost required in a case where execution of a predetermined task has been a mistake (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.) and a second cost that is allowed by a user for [the predetermined] task that has been executed by mistake (KHAN Par 21 – “The confidence value may be used by the input understanding platform 104 in conjunction with confidence values for other components of the input understanding platform 104 (e.g., the input understanding component 108 and the input context component 110) to determine a level of certainty or uncertainty with respect to potential response options for the received input.”; Par 27 – “In one example, a determination of certainty may relate to a threshold value of confidence that a potential response option is correct and that the system 100 has obtained enough information to take action based on a received input. In another example, the system 100 may determine to utilize the user interaction mediation component 112 when a certain type of uncertainty is identified.”; Par 28 – “For example, the user interaction mediation component 112 whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”), calculates a confirmation degree of confirming the user as to whether or not to execute the predetermined task (KHAN Par 32 – “In one example, the user interaction mediation component 112 may evaluate cost of misclassification and uncertainty values individually, and determine a best possible response option based on evaluation of such aspects for each possible response option. In evaluating the cost of misclassification and the uncertainty of possible response options, the user interaction mediation component 112 may analyze discriminative classifiers for the generated cost of misclassification and the generated uncertainty value for each of the potential responses. In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”; Fig. 4B – “Generate Cost Value Associated with Modes of Clarifying 416”; Par 52 – “Flow begins at operation 414, where modes of clarifying received input are determined. Description for modes of clarification are provided as described above in FIG. 1. For each of the modes of clarification a cost value may be generated (operation 416). A cost of clarification is an evaluation of how requesting clarification from a user may affect a user.”); and 
a confirmation control unit that performs the confirmation by contents corresponding to the degree (KHAN Par 32 – “In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option.”; Par 33 – “Similar to evaluating cost associated with misclassifying a response option, the system 100 may evaluate cost for modes of clarification. The system 100 may select a mode of clarifying the received input based on evaluation of a generated cost value for determined modes of clarifying identified by the system 100.”; Par 54 – “The input system or service selects (operation 418) a mode of clarifying by evaluating the cost values of each mode of clarification. A response may be sent (operation 420) based on a selected mode of clarification. Flow may conclude when the response is sent (operation 420) to a user. However, an input understanding system or service may repeat a process of determining a mode of clarification any time an input is received where is determined that clarification may be required.”).
KHAN does not explicitly teach the [square-bracketed] limitation.  In other words, KHAN teaches the level of certainty (confidence) of input being above a threshold, but does not explicitly teach the level of certainty is for the predetermined task.  

KHAN2 teaches the [square-bracketed] limitation. KHAN2 discloses a method/system for speech recognition comprising:
a confirmation degree calculation unit that, on a basis of relationship between a first cost required in a case where execution of a predetermined task has been a mistake (KHAN2 Par 54 – “The criticality evaluation engine 404 evaluates the criticality of the identified agent action. Criticality refers to the consequences of performing a particular agent action when it is not desired. An agent action with high criticality would have larger consequences if it were performed when not desired. Transactional agent actions often have high criticality.” ) and a second cost that is allowed by a user for [the predetermined] task that has been executed by mistake (KHAN2 Par 53 – “The ambiguity evaluation engine 402 quantifies the ambiguity at various points during the conversational understanding process. The ambiguity evaluation engine 402 may use various statistical confidence values generated by at least some of the components of the input engine 302, which are discussed in further detail with respect to FIG. 3.”; Par 78 – “At operation 626, it is determined whether the conditions for performing the identified agent action are satisfied. For example, the conditions may include a maximum ambiguity level for each of the previous steps in the conversational understanding process. Another condition may relate to the total ambiguity across all of the preceding steps in the conversational understanding process. In some aspects, a numerical score is determined for each of the determined ambiguities and those scores are combined and compared to a maximum threshold. In some aspects, the numerical scores are weighted before being combined. In some aspects the threshold is adjusted based on the criticality of the agent action (e.g., if the agent action has a higher criticality, the threshold is lowered to limit the total ambiguity).”;  In other words, KHAN2 teaches the confidence/ambiguity threshold is based on the “action” (e.g., type of commands).  For example, if the task is a bank transaction (Par 54), the criticality value is relatively higher.  Thus, when “the threshold is lowered to limit the total ambiguity” (Par 78),  the second cost (e.g., confidence/ambiguity) is also based on the “task”. So that it requires a “higher” confidence value for the bank transaction. (a “lower” ambiguity to limit the total ambiguity.)), calculates a confirmation degree of confirming the user as to whether or not to execute the predetermined task (KHAN Par 68 – “At operation 514, a prompting action to resolve the ambiguity is selected and performed. The prompting action may comprise one or both of an audio or visual prompt to repeat some or all of a previous input, to select an option, or to provide additional information. In some aspects, selecting a prompting action comprises determining whether to present any of the alternative agent actions identified by operation 510 to the user.”; Par 32 – “Based on the type and degree of ambiguity, the ambiguity resolving conversation understanding engine 108 determines an appropriate prompting action to resolve the ambiguity. The prompting action can include one or both of visual feedback 114, audio feedback 116.”; Par 91 – “In this example, the system explicitly repeats back what the user said and asks the user for confirmation from the user. This explicit based on the degree of ambiguity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to include a cost for the predetermined task, as taught by KHAN2.
One of ordinary skill would have been motivated to include a cost for the predetermined task, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



REGARDING CLAIM 2, KHAN in view of KHAN2 discloses the information processing device according to claim 1, further comprising a first cost calculation unit that calculates the first cost on a basis of a type of a task and arguments used when the task is executed (KHAN Par 29 – “The cost of misclassification is a determination that speaks to how much the system 100 cares about uncertainty with respect to a potential response option and also how much the system 100 cares about uncertainty with respect to aspects (or parameters) of that potential response option. The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. In other words, if the system 100 gets a response option and/or aspects or parameters associated with the response option wrong, the cost of misclassification is a value estimating impact for the system 100 and user. Potential response options may be associated with different costs. For example, different actions (e.g. sending an email or setting a reminder) have different costs. Some costs may be higher than others. For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. populates an incorrect field that is easily correctable by the user, the cost associated with selecting that response option and populating the field may be low.”).


REGARDING CLAIM 3, KHAN in view of KHAN2 discloses the information processing device according to claim 2, wherein the first cost calculation unit calculates the first cost further on a basis of properties of the user (KHAN Par 30 – “In one example, costs associated with misclassification of intent may be learned through subjective measures. Examples of subjective measures include but are not limited to: data for idempotency versus non-idempotency, time sensitivity, historical usage patterns and user interactions, among other examples.”).


REGARDING CLAIM 5, KHAN in view of KHAN2 discloses the information processing device according to claim 2, wherein the first cost calculation unit calculates the first cost (KHAN Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.) on a basis of tendencies of reactions by other two or more users to the confirmation (KHAN Par 30 – “In one example, costs associated with misclassification of intent may be learned through subjective measures. Examples of subjective measures include but are not limited to: data for idempotency versus non-idempotency, time sensitivity, historical usage patterns and user interactions, among other examples.”; Par 52 – “A cost of clarification is an evaluation of how requesting clarification from a user may affect a user. For example, if a system or service of a user input platform requests clarification from the user too often, this may negatively affect a user experience. In some instances, a user may grow frustrated with an input understanding system or service and stop using it. Evaluation of a cost associated with clarification/confirmation from a user may enable an input understanding system or service to intelligently manage requesting a user for more information by determining how and when to ask a user for clarification.”; KHAN2 Par 33 – “The ambiguity resolving conversation understanding engine 108 may transmit information to the server computing device 104 that can be combined with information from other devices and users to build a model for identifying and resolving ambiguity in user input. In some aspects, the ambiguity resolving conversation understanding engine 108 retrieves a model from the server computing device 104 for evaluating and resolving ambiguity. Typically, the model is generated using machine learning techniques based on data from many users captured from many devices.”).


REGARDING CLAIM 8, KHAN in view of KHAN2 discloses the information processing device according to claim 2, further comprising a second cost calculation unit that calculates the second cost on a basis of a reaction of the user to the confirmation performed in the past (KHAN Par 24 – “The knowledge store 114 may maintain information useful to the input context component 110 in making informed decisions regarding contextual evaluation of a received input. Knowledge data may include but is not limited to: policy rules for historical data with respect to present and past user interaction, usage patterns, word associations, access to components or resources external to the system 100, etc. Based on evaluation of the understandings of the received input, the input context component 110 determines possible response options and identifies parameters associated with the possible response options. A possible response option is an option that the system 100 may pursue in response to a receive input.”).


REGARDING CLAIM 9, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the confirmation control unit performs the confirmation by requesting the user to perform input that differs according to the degree (KHAN Par 49 – “The component may compare (operation 406) potential response options based on the generated the cost of misclassification and an uncertainty value for each of the potential response options. Comparison of the potential response options may include evaluating, for each of the potential response options, the cost of misclassification and an uncertainty value based on discriminative/conditional modeling or generative modeling.”; Par 50 – “Based on evaluation of the potential response options, a response option is selected (operation 408). Selection of a potential response option may include identifying whether further clarification is required.”; Par 54 – “The input system or service selects (operation 418) a mode of clarifying by evaluating the cost values of each mode of clarification. A response may be sent (operation 420) based on a selected mode of clarification.”; Par 41 – “In addition to response options of 1) executing an action without clarification and 2) seeking clarification from the user, another example option is to seek implicit confirmation, where an input understanding system or service presents what it heard while asking for new information.”).

REGARDING CLAIM 10, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the confirmation control unit presents, to the user, that the predetermined task is executed by a method that differs according to the degree (KHAN Fig. 2 – “Determine Response to Send to User Including Modes of Clarification (if applicable) 210: Example responses: Draft of Text Message to Omar In Contacts; Request Clarification as to Whether to Send  Text Message or Email Message; Draft Text Message to Omar and Request Clarification of Information to Include in Text Message (e.g., content)”; Par 41 – “Once possible response options that the input understanding platform is unsure about are evaluated, flow proceeds to operation 210 where a response option is selected to send to a user. As an example, the user interaction mediation component may select the best possible response option based on evaluation of the aggregate uncertainty value and the cost of misclassification associated with a possible response option. For example, if “Draft Text Message to Omar in Contacts” is the determined response option, the user interaction mediation component may have identified that it is uncertain with what content to include in the drafted text message to Omar. …. The input understanding platform may make a determination as to how to respond and if clarification is needed, what is the best way to seek clarification from a user. In addition to response options of 1) executing an action without clarification and 2) seeking clarification from the user, another example option is to seek implicit confirmation, where an input understanding system or service presents what it heard while asking for new information.”).


REGARDING CLAIM 11, KHAN in view of KHAN2 discloses the information processing device according to claim 1.
KHAN2 further discloses the method/system further comprising a setting unit that sets an upper limit value of the second cost on a task type basis (KHAN2 Par 53 – “The ambiguity quantifies the ambiguity at various points during the conversational understanding process. The ambiguity evaluation engine 402 may use various statistical confidence values generated by at least some of the components of the input engine 302, which are discussed in further detail with respect to FIG. 3.”; Par 78 – “At operation 626, it is determined whether the conditions for performing the identified agent action are satisfied. For example, the conditions may include a maximum ambiguity level for each of the previous steps in the conversational understanding process. Another condition may relate to the total ambiguity across all of the preceding steps in the conversational understanding process. In some aspects, a numerical score is determined for each of the determined ambiguities and those scores are combined and compared to a maximum threshold. In some aspects, the numerical scores are weighted before being combined. In some aspects the threshold is adjusted based on the criticality of the agent action (e.g., if the agent action has a higher criticality, the threshold is lowered to limit the total ambiguity).”;  In other words, KHAN2 teaches the confidence/ambiguity threshold is based on the “action” (e.g., type of commands).  For example, if the task is a bank transaction (Par 54), the criticality value is relatively higher.  Thus, when “the threshold is lowered to limit the total ambiguity” (Par 78), the second cost (e.g., confidence/ambiguity) is also based on the “task”. So that it requires a “higher” confidence value for the bank transaction. (a “lower” ambiguity to limit the total ambiguity.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to include setting cost thresholds for tasks, as taught by KHAN2.
One of ordinary skill would have been motivated to include setting cost thresholds for tasks, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).


REGARDING CLAIM 12, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the confirmation degree calculation unit adjusts the degree (KHAN Par 32 – “In one example, the user interaction mediation component 112 may evaluate cost of misclassification and uncertainty values individually, and determine a best possible response option based on evaluation of such aspects for each possible response option. In evaluating the cost of misclassification and the uncertainty of possible response options, the user interaction mediation component 112 may analyze discriminative classifiers for the generated cost of misclassification and the generated uncertainty value for each of the potential responses. In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”) according to an accuracy of input by the user (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).


REGARDING CLAIM 15, KHAN in view of KHAN2 discloses the information processing device according to claim 12, wherein the confirmation degree calculation unit determines the accuracy according to behavior of the user (KHAN par 21 – “The confidence value indicates a certainty of the system 100 with respect to capturing the input. In an example where an input is received via spoken query or voice input, the input recognition component 106 may analyze aspects such as a specific voice of the user and fine-tune recognition based on vocal characteristics. However, any aspect of the input can be analyzed syntax, grammar, movements/gestures, tone (of voice), length of input, etc. The confidence value may be used by the input understanding platform 104 in conjunction with confidence values for other components of the input understanding platform 104 (e.g., the input understanding component 108 and the input context component 110) to determine a level of certainty or uncertainty with respect to potential response options for the received input.”).


CLAIM 18 is a method similar to the device of Claim 1; thus it is rejected under the same rationale.

CLAIM 19 is a program similar to the device of Claim 1; thus it is rejected under the same rationale.




Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1) in view of KHAN2 (US 2018/0068657 A1), and further in view of KIYOKI (US 6,347,315 B1).

REGARDING CLAIM 6, KHAN in view of KHAN2 discloses the information processing device according to claim 2.
KHAN further dislcose wherein the first cost calculation unit calculates the first cost represented as [amount-of-money information] value (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.).
KHAN does not explicitly teach the value is represented as [amount-of money information].
KIYOKI discloses a method/system for interpreting user commands comprising calculating the cost represented as [amount-of-money information] (KIYOKI Col 10:62-11:7 – “In such case the sum totals of the costs of each of the commands combined are defined as the cost and can be ranked in order of increasing cost, by way of example.  It is possible to define cost in terms of time or money, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN in view of KHAN2 to include representing cost in terms of money, as taught by KHAN2.
One of ordinary skill would have been motivated to include representing cost in terms of money, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



REGARDING CLAIM 7, KHAN in view of KHAN2 and KIYOKI discloses the information processing device according to claim 6.
KHAN discloses wherein the first cost calculation unit calculates [the amount-of-money] value information required to change from a current situation to a situation obtained after the predetermined task has been executed (KHAN Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. In other words, if the system 100 gets a response option and/or aspects or parameters associated with the response option wrong, the cost of misclassification is a value estimating impact for the system 100 and user. Potential response options may be associated with different costs. For example, different actions (e.g. sending an email or setting a reminder) have different costs. Some costs may be higher than others. For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect. For example, if the system 100 gets a response correct but populates an incorrect field that is easily correctable by the user, the cost associated with selecting that response option and populating the field may be low.”).
KHAN does not explicitly teach the value is the [amount-of money information].
KIYOKI discloses a method/system for interpreting user commands, wherein the value is the [amount-of-money information] (KIYOKI Col 10:62-11:7 – “In such case the sum totals of the costs of each of the commands combined are defined as the cost and can be ranked in order of increasing cost, by way of example.  It is possible to define cost in terms of time or money, etc.”).

One of ordinary skill would have been motivated to include representing cost in terms of money, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1) in view of KHAN2 (US 2018/0068657 A1), and further in view of SEJNOHA (US 5,008,941 B1).

REGARDING CLAIM 13, KHAN in view of KHAN2 discloses the information processing device according to claim 12.
KHAN further discloses the method/system, wherein the confirmation degree calculation unit determines the accuracy according to [a noise level] speech recognition (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).  
KHAN does not explicitly the [square-bracketed] limitations and teaches the underlined features instead.

SEJNOHA discloses a method/system for speech recognition that the speech recognition accuracy is correlated to [a noise level] (SEJNOHA Col 1:14-32 – “It is well known that speech recognition systems contend with many variable factors, such as background noise, the location Each of these factors can vary over time and has an adverse effect on the ability of a recognition system to determine or recognize the words or utterances of a (known or unknown) speaker; and accordingly, many different speech recognition approaches have been proposed to correct for or take into account the potential variations which tend to mask the lexical content of the speech signal.”).  Thus, SEJNOHA teaches the noise level correlates with the speech recognition accuracy of KHAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to substitute measuring an accuracy based on speech recognition with measuring an accuracy based on a noise level, as taught by SEJNOHA.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).


REGARDING CLAIM 14, KHAN in view of KHAN2 discloses the information processing device according to claim 12.
KHAN further discloses the method/system, wherein the confirmation degree calculation unit determines the accuracy according to [a fatigue degree of the user] speech recognition (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).
KHAN does not explicitly the [square-bracketed] limitations and teaches the underlined features instead.

SEJNOHA discloses a method/system for speech recognition that the speech recognition accuracy is correlated to [a fatigue degree of the user] (SEJNOHA Col 1:14-32 – “It is well known that speech recognition systems contend with many variable factors, such as background noise, the location of the microphone relative to the speaker, the direction in which the speaker is speaking, the context of the speech including the level of emotion in the speaker's voice, the rate of speech, changes due to speaker fatigue, etc. Each of these factors can vary over time and has an adverse effect on the ability of a recognition system to determine or recognize the words or utterances of a (known or unknown) speaker; and accordingly, many different speech recognition approaches have been proposed to correct for or take into account the potential variations which tend to mask the lexical content of the speech signal.”).  Thus, SEJNOHA teaches the noise level correlates with the speech recognition accuracy of KHAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to substitute measuring an accuracy based on speech recognition with measuring an accuracy based on a fatigue level, as taught by SEJNOHA.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659